ALLOWABILITY NOTICE
Allowable Subject Matter
Claims 1-4, 11 and 12 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-4, 11 and 12 are allowable because prior art of record fails to disclose or teach or suggest a vehicle cooling system including a refrigerant circulation pump, refrigerant circulation flow path sections, and a solenoid valve with cylindrical valve body placed within and in contact with a valve accommodating section, where the inner surface of the valve accommodating section is made cylindrical to accommodate the cylindrical valve body, and where the valve accommodating section is made of two separate accommodating sections that are formed by plurality of walls and that are separated by the valve body, and where a bypass connection flow path connects the first flow path section to the first accommodating section while bypassing the refrigerant circulation first and second holes within the bottom and circumferential walls respectively of the valve body accommodating section and where different surfaces of the valve body block the first and second hole sections respectively in the closed state due to the pressure received by the second pressure receiving surface of the valve body (see Figure 4; and paragraphs 4, 21, 32-33, 41, and 45-46).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERAJ A SHAIKH whose telephone number is (571)272-3027.  The examiner can normally be reached on M-R 9:00-1:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MERAJ A SHAIKH/Examiner, Art Unit 3763        

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763